Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    June 01, 2016

The Court of Appeals hereby passes the following order:

A15A0858. SHANYFELT v. WELLS FARGO HOME MORTGAGE, INC.

      Appellant David K. Shanyfelt filed a multi-count complaint against Wells
Fargo Home Mortgage, Inc. (“Wells Fargo”) seeking declaratory and injunctive relief,
damages for wrongful foreclosure, fraud, and breach of contract, and to quiet title.
 Additionally, Shanyfelt also set out an alternative claim to recover the equity from
the sale of the property in the event the foreclosure sale was upheld. Wells Fargo
moved to dismiss the complaint pursuant to OCGA § 9-11-12 (b) (6) based on failure
to state a claim, and Shanyfelt filed a brief in opposition to the motion. The trial court
held a hearing on the motion on July 15, 2014, and Shanyfelt filed an amended
complaint on October 6, 2014. About a week later, on October 13, 2014, the trial
court entered an order granting Wells Fargo’s motion to dismiss. Shanyfelt filed a
motion for reconsideration, which the trial court has never ruled on, and then this
timely direct appeal. However, it is clear from our review of Wells Fargo’s motion
to dismiss, the transcript of the hearing on the motion, and the trial court’s order
granting the motion that, while the trial court’s order reasonably can be read as
dismissing all of Shanyfelt’s claims touching on the wrongful foreclosure, the trial
court did not rule, and indeed Wells Fargo did not seek to dismiss, Shanyfelt’s
alternative claim to recover the excess proceeds from the foreclosure sale.1

      1
         Shanyfelt also contends the trial court’s order should not be read to dismiss
his breach of contract claim based on the failure to provide permanent financing as
set out in a construction rider. Although it does appear that Wells Fargo specifically
argued this claim should be dismissed, to the extent the trial court’s dismissal order
is unclear as to the dismissal of that particular claim, the trial court will have the
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” (Punctuation and citation omitted.) Johnson v. Hosp. Corp. of
America, 192 Ga. App. 628, 629 (385 SE2d 741) (1989). Here, although the trial
court either directly or implicitly dismissed all of Shanyfelt’s claims relating to the
wrongful foreclosure, the breach of contract claim relating to the recovery of the
excess foreclosure sale proceeds remains pending. Therefore, the challenged order
is not a final order, and it is appealable only through the interlocutory appeal
procedures set forth in OCGA § 5-6-34 (b). See id. Accordingly, this Court lacks
jurisdiction and this appeal is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                                               06/01/2016
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.




opportunity to clarify its ruling when this case is returned to the trial court for
disposition of Shanyfelt’s excess proceeds claim.